PER CURIAM.
Petitioners have filed their “Petition for Review of Order of Department of Natural Resources, State of Florida, Dated April 27, 1978” wherein they contest the establishment of a restricted boating area in South Lake, City of Hollywood, Florida. We treat the petition as an appeal seeking review of administrative action pursuant to Rule 9.110. The record reflects that prior to March 5, 1976, the City of Hollywood requested the Department of Natural Resources to establish the restricted area pursuant to Section 371.522, Florida Statutes. Notice of the City’s intent to restrict the area of South Lake by establishing speed limits was published in the Hollywood Sun Tattler on March 27, 1976, and although not required by Section 371.522, Florida Statutes, the City held a public hearing on April 7, 1976, at which time no one requested to be heard. Thereafter, the City adopted a resolution to provide for the speed restrictions. On January 12, 1977 the Department of Natural Resources, by letter, issued its final approval for the requested restricted area and the placing of regulatory markers controlling the speed within the restricted area.
Appellants (petitioners) now appeal from a letter of April 27, 1978 which they contend is a final order of the Department of Natural Resources establishing the South Lake restricted area. To the contrary, the said letter of April 27, 1978, together with its attachments, indicate that it deals solely with restricted zones on the intra-coastal waterway. Accordingly, any appeal would *1048necessarily have been from the order of January 12, 1977 and this appeal is therefore untimely. Fla.R.App.P. 9.110(b). The record does not support a review of the order of April 27, 1978.
Appeal dismissed.
DOWNEY, C. J., and CROSS and MOORE, JJ., concur.